               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

MAURICE LARRY POPE,                           )
                                              )
                            Plaintiff,        )
                                              )
              vs.                             )          No. CIV-21-232-C
                                              )
JIMMY MARTIN, Warden, et al.,                 )
                                              )
                            Defendants.       )

                                         ORDER

       Plaintiff has filed two 42 U.S.C. § 1983 case – this case and Case No. CIV-21-216.

Each case was referred to a Magistrate Judge pursuant to 28 U.S.C. § 636. In Case No.

CIV-21-216, Plaintiff filed a request to proceed in forma pauperis (“IFP”); however, no

such application was made in this case. On March 22, 2021, Magistrate Judge Gary Purcell

ordered Plaintiff to either pay the full filing fee or file an IFP form. The clerk mailed the

IFP form to Plaintiff that same day. On April 6, 2021, Judge Purcell ordered Plaintiff to

show cause why his case should not be dismissed for failure to respond to the earlier Order.

Again, Plaintiff did not respond. On May 5, 2021, Judge Purcell entered a Report and

Recommendation (“R&R”) recommending dismissal of this action for failure to either pay

the filing fee or seek IFP status. On May 24, 2021, Plaintiff submitted a letter stating that

he had submitted documents to the Court in response to Judge Purcell’s Orders. In support

of his statement, Plaintiff submitted the outgoing mail log for his facility showing mail was

sent to the Court on April 2 and April 16. The Court file in Case No. CIV-21-216 reflects

Plaintiff submitted an incomplete IFP motion that was mailed on April 2, 2021, and then a
completed document on April 16, 2021. It appears these are the two mailings reflected on

the mail log submitted by Plaintiff in this case. It is also clear that Plaintiff has failed to

pay the filing fee or submit an IFP application in this case. However, it appears that

Plaintiff may be confused regarding the necessity of submitting the documents in each case.

Accordingly, the Court will grant Plaintiff additional time to submit a completed IFP form

in this case. Plaintiff shall submit his documents no later than July 16, 2021. Failure to

comply with this Order will result in adoption of the pending R&R and subsequent

dismissal of Plaintiff’s case. The Clerk of Court is directed to send to Plaintiff any forms

necessary for compliance with this Order.

       IT IS SO ORDERED this 21st day of June, 2021.




                                              2
